DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19,
Lines 1-2 recite “wherein the second end of the blade is spaced apart from the upper end of the pillar” which renders the claim indefinite because it contradicts independent claim 16 which defines “a second end positioned at an upper end of the pillar”.  It is unclear how the second end can simultaneously be positioned at the upper end of the pillar (as defined by claim 16) and also spaced apart from the upper end of the pillar (as defined by dependent claim 19).  The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 20,
Lines 3-4 recite “wherein a height of the cap is greater than a vertical distance between the second end of the blade and the upper end of the pillar” which renders the claim indefinite because it contradicts independent claim 16 which defines “a second end positioned at an upper end of the pillar”.  It is unclear how the second end can simultaneously be positioned at the upper end of the pillar (as defined by claim 16) and also spaced a vertical distance from the upper end of the pillar (as defined by dependent claim 20).  The scope of the claim is unascertainable and therefore rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2007/0062224 to La Belle et al. (hereafter “La Belle”).
Regarding claim 1,
La Belle discloses a laundry treating apparatus (10) comprising: 
a tub (24) configured to receive water [Fig. 1; ¶0025]; 
a water supply (50) configured to supply water to the tub [Fig. 3; ¶0027]; 
a controller (46) configured to control the water supply to thereby adjust a water supply amount in a washing process to be greater than or equal to a minimum water supply amount that is preset for the washing process [Fig. 3-4; ¶0028-¶0032]; 
a drum (22) rotatably disposed inside the tub, the drum having an open surface defined at a top surface thereof and a bottom surface located at an opposite side of the open surface [Fig. 1; ¶0025]; 
a rotation shaft (42) coupled to the bottom surface of the drum [Fig. 3; ¶0028]; and 
a rotator (26) rotatably disposed in the drum, the rotator comprising: 
a bottom portion (30) positioned at the bottom surface of the drum, 
a pillar (34 + 36) that protrudes upward from the bottom portion, and 
a blade (38) that protrudes from an outer circumferential surface of the pillar and has a first end facing the bottom portion and a second end facing the open surface, the blade extending from the first end to the second end, 
wherein the first end of the blade is disposed below a vertical position corresponding to the minimum water supply amount [Fig. 1-5, ¶0025-¶0031].
Regarding claim 3,
La Belle discloses the laundry treating apparatus of claim 1, wherein the second end of the blade (38) is located above the vertical position corresponding to the minimum water supply amount [see Fig. 4; ¶0031].
Regarding claim 4,
La Belle discloses the laundry treating apparatus of claim 1, wherein the controller (46) is configured to control the water supply (50) to supply an amount of water that is less than or equal to a maximum water supply amount preset for the washing process, and 
wherein the second end of the blade is disposed at or above a vertical position corresponding to the maximum water supply amount [see Fig. 5; ¶0032].
Regarding claim 5,
La Belle discloses the laundry treating apparatus of claim 1, wherein the rotator (26) further comprises a protrusion (32) that protrudes upward from the bottom portion and that extends in a direction away from the pillar [Fig. 1-5; ¶0026].  
Regarding claim 6,
La Belle discloses the laundry treating apparatus of claim 5, wherein a protruding height of the protrusion (32) from the bottom portion is less than or equal to the vertical position corresponding to the minimum water supply amount [see Fig. 4; ¶0031].  
Regarding claim 7,
La Belle discloses the laundry treating apparatus of claim 5, wherein the first end of the blade (38) is upwardly spaced apart from the protrusion (32) [see Fig. 1-5].  
Regarding claim 9,
La Belle discloses the laundry treating apparatus of claim 7, wherein the protrusion comprises a plurality of protrusions (32) that are spaced apart from one another in a circumferential direction of the bottom portion [see Fig. 2; ¶0026].  
Regarding claim 16,
La Belle discloses a laundry treating apparatus (10) comprising: 
a tub (24) configured to receive water [Fig. 1; ¶0025]; 
a drum (22) rotatably disposed inside the tub, the drum having an open surface defined at a top surface thereof and a bottom surface located at an opposite side of the open surface [Fig. 1; ¶0025]; 
a rotation shaft (42) coupled to the bottom surface of the drum [Fig. 3; ¶0028]; and 
a rotator (26) rotatably disposed in the drum, the rotator comprising: 
a bottom portion (30) positioned at the bottom surface of the drum, 
a pillar (34+36) that protrudes upward from the bottom portion, and 
a blade (38) that protrudes from an outer circumferential surface of the pillar and has a first end positioned at a lower end of the bottom portion a second end positioned at an upper end of the pillar, the blade extending from the first end to the second end, 
wherein the first end of the blade is disposed below a vertical position of a water surface of water in the tub for a washing process [Fig. 1-5, ¶0025-¶0031].
Regarding claim 17,
La Belle discloses the laundry treating apparatus of claim 16, further comprising: 
a water supply (50) configured to supply water to the tub [Fig. 3; ¶0027]; and 
a controller (46) configured to control a water supply amount in the washing process, the water supply amount being greater than or equal to a minimum water supply amount preset for the washing process [Fig. 3-4; ¶0028-¶0032].  
Regarding claim 18,
La Belle discloses the laundry treating apparatus of claim 17, wherein the vertical position of the water surface of water in the tub for the washing process corresponds to a water level in the tub corresponding to the minimum water supply amount [Fig. 4; ¶0031].  
Regarding claim 19,
La Belle discloses the laundry treating apparatus of claim 16, wherein the second end of the blade (38) is spaced apart from the upper end of the pillar (36) [see Fig. 3].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over La Belle.
Regarding claim 2,
La Belle discloses the laundry treating apparatus of claim 1, but does not explicitly teach that a vertical distance between the first end of the blade and the bottom portion is less than or equal to 0.25 times of a diameter of the drum.  However, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to modify the apparatus of La Belle such that a vertical distance between the first end of the blade and the bottom portion be less than or equal to 0.25 times of a diameter of the drum since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(A)].
Regarding claim 8,
La Belle discloses the laundry treating apparatus of claim 7, but does not explicitly teach that a vertical distance between the first end of the blade and the bottom portion is less than or equal to 0.1 times of a diameter of the drum.  However, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to modify the apparatus of La Belle such that a vertical distance between the first end of the blade and the bottom portion be less than or equal to 0.1 times of a diameter of the drum since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(A)].

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over La Belle as applied to claim 9 above, and further in view of US Pat. 4,164,130 to Hammer (hereafter “Hammer”).
Regarding claim 10,
La Belle discloses the laundry treating apparatus of claim 9, but does not explicitly teach that at least two of the plurality of protrusions have different protruding heights from each other with respect to the bottom portion.  However, such a configuration of protrusions is old and well known in the art; for example, Hammer similarly discloses a laundry treating apparatus comprises a rotator (16) having a plurality of spaced main protrusions (agitation vanes 20) and sub-protrusions (scrubbing vanes 21), wherein the height of the sub-protrusions is less than that of the main protrusions [see Fig. 1-2; col. 2, lines 24-39].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the rotator of La Belle to have a plurality of main protrusions and sub-protrusions, as taught by Hammer and as commonly known, in order to predictably agitate and scrub laundry during treatment [Hammer: col. 2, lines 24-39].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention.
Regarding claim 11,
La Belle in view of Hammer discloses the laundry treating apparatus of claim 9, wherein the plurality of protrusions comprise a main protrusion (20) having an inner end connected to the pillar (23), and 
wherein a protruding height of the main protrusion (20) is greater than a protruding height of any other protrusions (21) among the plurality of protrusions [Hammer: Fig. 1-2; col. 2, lines 24-39].  
Regarding claim 12,
La Belle in view of Hammer discloses the laundry treating apparatus of claim 11, wherein the protruding height of the main protrusion from the bottom portion is less than or equal to the vertical position corresponding to the minimum water supply amount [La Belle: see Fig. 4, ¶0031, disclosing that the protrusions 32 are fully submerged].  
Regarding claim 13,
La Belle in view of Hammer discloses the laundry treating apparatus of claim 11, wherein Hammer appears to illustrate that a protruding height of the inner end of the main protrusion (20) from the bottom portion (19) is greater than a distance between the first end of the blade (18) and the inner end of the main protrusion [Fig. 1-2; col. 2, lines 34-49], although said feature is not explicitly taught.  However, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to modify the combination of La Belle and Hammer such that a protruding height of the inner end of the main protrusion from the bottom portion is greater than a distance between the first end of the blade and the inner end of the main protrusion since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(A)].
Regarding claim 14,
La Belle in view of Hammer discloses the laundry treating apparatus of claim 11, wherein Hammer discloses that the blade (18) extends along a circumferential direction of the pillar (17) and is inclined toward one side of the pillar with respect to a longitudinal direction of the pillar, and wherein the first end of the blade is spaced apart from the main protrusion (20) in the circumferential direction [see Fig. 1-2; col. 2, lines 34-49].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over La Belle as applied to claim 1 above, and further in view of US Pat. 4,718,258 to Mason et al. (hereafter “Mason”).
Regarding claim 15,
La Belle discloses the laundry treating apparatus of claim 1, wherein the blade (38) extends obliquely with respect to a longitudinal direction of the pillar, but does not explicitly teach that the blade comprises a plurality of blades that are spaced apart from one another along a circumferential direction of the pillar.  However such a configuration of blades is old and well known in the art; for example, Mason similarly discloses a laundry treating apparatus comprising a rotator (26) having a plurality of blades (40) that are spaced apart from one another along a circumferential direction of a pillar (38) [see Fig. 1-2; col. 3, lines 10-14].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of La Belle to have a plurality of blades spaced apart from one another along a circumferential direction of a pillar, as taught by Mason, in order to predictably agitate laundry for cleaning during operation [Mason: col. 3, lines 10-14].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over La Belle as applied to claim 16 above, and further in view of US Pat. 3,987,652 to Ruble (hereafter “Ruble”).
Regarding claim 20,
La Belle discloses the laundry treating apparatus of claim 16, but does not explicitly teach a cap coupled to the upper end of the pillar.  However it is old and well known in the art to provide a cap having the claimed configuration; for example, Ruble similarly discloses a laundry treating apparatus comprising a rotator having a cap (51) coupled to the upper end of a pillar (41), wherein a height of the cap is greater than a vertical distance between the second end of the blade (43) and the upper end of the pillar [see Fig. 2-3; col. 3, lines 40-60].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the rotator of La Belle to further include a cap, in the configuration taught by Ruble, in order to predictably cover and the pillar and prevent any substantial vertical movement thereof [Ruble: col. 3, lines 54-60].

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711